Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 15, 2016

                                     No. 04-16-00342-CV

Alma GOMEZ and Alberto F. Gomez, Individually and as Next Friend of Jorge Elias Gomez, a
  Deceased Minor, and on Behalf of the Estate of Jorge Elias Gomez, Deceased; and Yolanda
               Medellin, Individually and as Next Friend of Jesus Medellin,
                                        Appellants

                                              v.

                        AMERICAN HONDA MOTOR CO., INC.,
                                   Appellee

                From the 365th Judicial District Court, Maverick County, Texas
                             Trial Court No. 11-02-26254-MCV
                      Honorable Amado J. Abascal, III, Judge Presiding


                                       ORDER
        On June 7, 2016, Appellants filed an unopposed motion to transfer a copy of the clerk’s
record from appeal number 04-14-00398-CV into the appellate record for this appeal.
        Appellants’ motion is GRANTED. We direct the clerk of this court to place a copy of the
clerk’s record from appeal number 04-14-00398-CV into the record for this appeal numbered 04-
16-00342-CV.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court